February 16, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals
                      CHARLES ANTHONY ALLEN, Appellant

NO. 14-11-00101-CV                      V.

       KIRT STIEFER, LISA MANTLE, AND SUSAN WILBURN, Appellees
                          ____________________



      This cause, an appeal from the judgment in favor of appellees, KIRT STIEFER,
LISA MANTLE, AND SUSAN WILBURN, signed November 24, 2010, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We further order this decision certified below for observance.